WENTWORTH, Judge.
This is an appeal from an order of a deputy commissioner awarding wage loss benefits from June 23, 1982, through March 31, 1983. We affirm.
Although in its argument in this court appellant has attacked alleged deficiencies in claimant’s work search evidence, the contention before the deputy (and the primary contention before this court) was that the failure to provide the employer with work search evidence when a claim is filed precludes a subsequent award of wage loss. Even assuming appellant’s argument may be pertinent in determining alleged bad faith handling of a wage loss claim, in the context before us it is in effect an attempt to transform an evidentiary rule into a condition precedent to a claim. The self-execution of the act will of course be better served if claimants promptly provide carriers with such information, but the failure to do so does not as a matter of fact or law preclude proof thereafter.
While the issue of the failure of claimant to provide the work search evidence simultaneously with her claim was thoroughly argued below, the further issue as to sufficiency of the evidence submitted at the hearing was not. Since that evidence generally supports claimant’s good faith and shows a continuing search for work, we affirm. Chainstore Warehouses v. Picard, 431 So.2d 685 (Fla. 1st DCA 1983).
ZEHMER and BARFIELD, JJ., concur.